UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Global Small Cap Growth Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Tax Information 42 Investment Management Agreement Approval 46 Summary of Management Fee Evaluation by Independent Fee Consultant 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks of smaller companies involve greater risk than securities of larger, more established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The Class A shares of the fund returned 1.07%, well below the 3.32% return of the benchmark. The fund has outpaced the Morningstar World Stock Fund category in the 1-, 3-, 5- and 10-year intervals ended October 31, 2011.1 Its rankings in these time periods are as follows: 1-year, top 32%; 3-year, top 10%; 5-year, top 43%; and 10-year, top 14%. Although the S&P Developed SmallCap Index finished the annual period ended October 31, 2011 with a positive return of 3.32%, the investment environment was not as benign as this modest return suggests.2 In the first half of the year, during which an accommodative U.S. Federal Reserve Board (the Fed) and a favorable economic backdrop fueled investors' appetite for risk, the benchmark gained 20.69%. The investment climate changed dramatically in the second half of the period, as the reemergence of the European debt crisis, the U.S. debt downgrade and weakening global economic data led to a rapid downturn in investor sentiment.3 During the final six months of the period, the S&P Developed SmallCap Index returned -14.40%. Despite this volatility the small-cap index once again outperformed global large caps, as represented by the 1.76% return of the MSCI World Index.4 Positive and Negative Contributors to Fund Performance The fund's overall positioning was a positive factor in its 12-month results. At the beginning of the year, we were positioned for continued recovery in the world's small-cap equity markets via a modest overweight in economically sensitive companies.5 We felt a positive fundamental backdrop that featured low government bond yields, friendly central bank policies, improving global growth and continued strength in corporate earnings would be positive for stocks. At mid-year, we sought to mitigate increased market volatility by moving to an above-normal cash level and a higher weighting in stable growth stocks. This approach cushioned some of the market's substantial downside in the third quarter, helping the fund outpace both its benchmark and peers in the weak market. The fund's geographic positioning hurt performance during the year due to our underweight to the United States, which outperformed both Europe and Asia. Generally speaking, we found more opportunities to buy fast-growing companies at compelling valuations in these regions than we did in the United States. We remain underweight to the U.S. market, although we significantly reduced our overweight to Asia during the past year. In terms of individual stock selection, our best results came from the health care sector. Our leading contributor was Questcor Pharmaceuticals, Inc., which surged as prescriptions for the company's drug, Acthar, grew much faster than expected. In mid-October, our holding in the managed care company HealthSpring, Inc. was bid for by Cigna at a premium of over 25%. In addition, Fresenius Medical Care AG & Co. KGaA, a long-term position and the fund's largest individual holding, was boosted by its status as a low-cost provider of a nondiscretionary service (dialysis care) and the expectation that it will benefit from regulatory changes in the United States. The fund's performance was also supported by both allocation and selection in the materials sector. We were helped by holding an underweight position in an economically sensitive sector that underperformed, as well as through strong stock selection in the group.6 The top individual contributors were the rare-earths producer Lynas Corporation Ltd, and the coal and iron ore producer Cliffs Natural Resources Inc. Both delivered excellent returns in the first half of the period, prompting us to sell in order to lock in our profits — a well-timed move given the weakness in materials stocks during the second half of the period. A position in the South African gold miner Randgold Resources Ltd., which benefited from the sharp increase in the price of gold this year, also aided the fund's performance. Our third-best-performing sector was energy, where we were helped by both an overweight position and good stock picking. The fund's top performers were the equipment company Dresser-Rand Inc. and the U.K.-based services company John Wood Group PLC. The energy sector was also home to another fund holding that was bid for at a premium — the drilling company Complete Production Services, Inc. The stock received a takeover offer from Superior Energy Services in mid-October, causing its share price to rise from $16.46 at its low for the month to a closing price of $32.80 on October 31, 2011. Our worst performance occurred in financials, where the negative impact of our stock selection overwhelmed the positive effect of being underweight in the market's worst-performing sector. Even though the problems at U.S. and European banks garnered all the headlines in the past year, our leading detractors were all based in Asia. The worst performance came from two stocks that have done very well for us in the past: Hong Kong-based Midland Realty, which was hurt by negative regulatory developments, and the property developer K Wah International Holdings Ltd., which was caught up in broader concerns about the Chinese property market despite its strong underlying fundamentals. We sold Midland, but we continue to hold K Wah. Also detracting from our performance in financials were Dah Sing Banking Group* and Rexlot Holdings Ltd. The fund's Asian holdings also weighed on its performance in the consumer discretionary sector, where a variety of stocks were pressured by the one-two punch of Japan's earthquake in March 2011 and the massive flooding in Thailand during October 2011. Among these was the auto parts supplier Minth Group Ltd., a long-term fund holding that was hit hard by production problems at its Japanese customers. We increased the position on weakness based on the stock's good growth profile and attractive valuation. We also lost some ground through our positions in Aeropostale, Inc., which experienced margin pressure from high cotton prices and the extremely competitive teen apparel market, and Mecox Lane Ltd.* a catalog and Internet retailer whose shares declined after its legacy catalog business suffered worse-than-expected weakness. Our stock selection in the industrials sector also weighed on performance to some extent, as we experienced losses in our investments in S&T Dynamics,* a Korean defense company, and Enernoc Inc.,* which helps utilities better manage demand for energy. Outlook and Positioning Although various risks to economic growth continue to weigh heavily on day-to-day market performance, we believe the longer-term outlook for equities is improving. Stocks have fallen from levels that were already not expensive, so we expect that the current, lower valuations will help limit further downside. In fact, we have begun to see many individual companies at valuations similar to late 2008 despite much better company fundamentals. While markets remain challenging, there is a growing universe of companies with cash-rich balance sheets, continued earnings growth and cautious managements positioned to weather and potentially thrive in a weaker economic environment. In short, we see a disconnect between market performance and underlying corporate fundamentals. We have sought to capitalize on this divergence by putting cash to work in select new and existing holdings. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Global Small Cap Growth Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Manager Joseph Axtell, CFA Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of October 31, 2011 Class A shares of DWS Global Small Cap Growth Fund were ranked as follows in the Morningstar World Stock Fund category: 1-year, 285/886; 3-year, 66/686; 5-year, 204/478 and 10-year, 38/274. Rankings are based on a fund's total return. 2The S&P Developed SmallCap Index tracks the performance of small-capitalization stocks in 22 countries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 3Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 4The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 5"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 6 Economically sensitive sectors include companies where the demand for the goods and services they produce are affected by shifts in the economic cycle from recession to recovery to expansion. * Not held in the portfolio as of October 31,2011 Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.07% 18.36% 0.44% 8.27% Class B 0.27% 17.42% -0.33% 7.43% Class C 0.32% 17.46% -0.31% 7.45% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -4.74% 16.04% -0.74% 7.63% Class B (max 4.00% CDSC) -2.73% 16.94% -0.49% 7.43% Class C (max 1.00% CDSC) 0.32% 17.46% -0.31% 7.45% No Sales Charges Life of Institutional Class* Class S 1.40% 18.71% 0.74% 8.58% N/A Institutional Class 1.47% 18.85% N/A N/A 2.96% S&P® Developed SmallCap Index+ 3.32% 17.20% 0.81% 9.25% 1.87% *Institutional Class shares commenced operations on August 26, 2008. Index returns began on August 31, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.63%, 2.51%, 2.40%, 1.30% and 1.13% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Global Small Cap Growth Fund — Class A [] S&P Developed SmallCap Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The S&P Developed SmallCap Index is an unmanaged index of small-capitalization stocks within 26 countries around the globe. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ $ — $ $ $ Morningstar Rankings — World Stock Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 32 3-Year 66 of 10 5-Year of 43 10-Year 38 of 14 Class B 1-Year of 41 3-Year 92 of 14 5-Year of 52 10-Year 61 of 22 Class C 1-Year of 41 3-Year 91 of 14 5-Year of 52 10-Year 59 of 22 Class S 1-Year of 29 3-Year 61 of 9 5-Year of 37 10-Year 23 of 8 Institutional Class 1-Year of 28 3-Year 57 of 9 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Global Small Cap Growth Fund 1.55% 2.32% 2.29% 1.25% 1.17% For more information, please refer to the Fund's prospectus. Portfolio Summary Geographical Diversification (As a % of Investment Portfolio excluding Securities Lending Collateral and Cash Equivalents) 10/31/11 10/31/10 United States 47% 39% Europe (excluding United Kingdom) 21% 23% Pacific Basin 11% 15% United Kingdom 10% 9% Japan 6% 7% Middle East 1% 1% Latin America 1% 1% Canada 1% 2% Australia 1% 2% Other 1% 1% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Securities Lending Collateral and Cash Equivalents) 10/31/11 10/31/10 Industrials 22% 21% Consumer Discretionary 21% 18% Health Care 19% 15% Information Technology 12% 14% Financials 10% 13% Energy 8% 8% Consumer Staples 6% 5% Materials 2% 6% 100% 100% Geographical and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2011 (17.8% of Net Assets) Country Percent 1. Fresenius Medical Care AG & Co. KGaA Manufacturer that distributes equipments and products for dialysis patients Germany 2.9% 2. Questcor Pharmaceuticals, Inc. A specialty pharmaceutical company focusing on the treatment of central nervous system diseases United States 2.3% 3. Deckers Outdoor Corp. Designs and markets function-oriented footwear and apparel United States 2.1% 4. Universal Entertainment Corp. Manufactures and sells pachinko, pachinko slot machines and amusement equipments Japan 1.7% 5. Diamond Foods, Inc. Branded food company United States 1.6% 6. Thoratec Corp. Researches, develops, manufactures and markets medical devices for circulatory support and vascular graft applications United States 1.5% 7. Paddy Power PLC Provider of betting services in Ireland Ireland 1.5% 8. Babcock International Group PLC Offers support services to public sector institutions United Kingdom 1.4% 9. Centene Corp. A multiline managed care organization that provides Medicaid and Medicaid-related programs United States 1.4% 10. SBM Offshore NV Provides a variety of services to the oil and gas industries Netherlands 1.4% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Shares Value ($) Common Stocks 96.8% Australia 0.6% Austal Ltd. (Cost $1,933,821) Austria 0.9% Andritz AG (Cost $3,905,167) Bermuda 0.5% Lazard Ltd. "A" (Cost $2,088,215) Brazil 1.0% Fleury SA (Cost $3,964,083) Canada 0.9% SunOpta, Inc.* (Cost $6,562,065) Channel Islands 1.0% Randgold Resources Ltd. (ADR) (Cost $2,327,677) China 1.9% Charm Communications, Inc. (ADR)* Minth Group Ltd. (Cost $5,957,694) Cyprus 0.6% ProSafe SE (Cost $2,336,212) France 1.5% Flamel Technologies SA (ADR)* JC Decaux SA* (Cost $10,701,039) Germany 5.8% Fresenius Medical Care AG & Co. KGaA M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $6,839,870) Gibraltar 0.3% Bwin.Party Digital Entertainment PLC (Cost $2,655,701) Hong Kong 3.4% EVA Precision Industrial Holdings Ltd. K Wah International Holdings Ltd. REXLot Holdings Ltd. SOCAM Development Ltd. (Cost $15,084,069) Ireland 3.3% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC* (Cost $5,084,004) Israel 0.5% EZchip Semiconductor Ltd.* (a) (Cost $1,990,730) Italy 0.5% Prysmian SpA (Cost $2,543,511) Japan 6.3% Arnest One Corp. Hajime Construction Co., Ltd. (b) Internet Initiative Japan, Inc. JFE Shoji Holdings, Inc. (b) Kato Sangyo Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. Sumikin Bussan Corp. Universal Entertainment Corp. (Cost $25,137,994) Korea 0.9% DGB Financial Group, Inc.* (Cost $4,441,776) Luxembourg 0.7% L'Occitane International SA (Cost $3,092,613) Malaysia 0.5% Hartalega Holdings Bhd. (Cost $2,235,280) Netherlands 4.5% Brunel International NV Chicago Bridge & Iron Co. NV (c) Koninklijke Vopak NV SBM Offshore NV (Cost $9,028,478) Philippines 0.5% Cebu Air, Inc. (Cost $3,454,300) Singapore 2.1% Amtek Engineering Ltd.* Parkson Retail Asia Ltd.* UOB-Kay Hian Holdings Ltd. Yongnam Holdings Ltd. (Cost $11,208,893) Spain 0.4% Tecnicas Reunidas SA (Cost $2,481,687) Switzerland 1.2% Partners Group Holding AG (Cost $1,629,673) Taiwan 1.1% E Ink Holdings, Inc. (Cost $4,640,292) United Arab Emirates 0.6% Lamprell PLC (Cost $2,225,440) United Kingdom 10.2% Aegis Group PLC ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza UK & IRL PLC Hargreaves Lansdown PLC ICAP PLC IG Group Holdings PLC John Wood Group PLC Rotork PLC Serco Group PLC (Cost $27,838,104) United States 45.1% Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* Altra Holdings, Inc.* Approach Resources, Inc.* Atmel Corp.* BE Aerospace, Inc.* BorgWarner, Inc.* Cardtronics, Inc.* Centene Corp.* Cloud Peak Energy, Inc.* Cognex Corp. Complete Production Services, Inc.* CONMED Corp.* Deckers Outdoor Corp.* Diamond Foods, Inc. Dresser-Rand Group, Inc.* FSI International, Inc.* Green Mountain Coffee Roasters, Inc.* Guess?, Inc. Harris Corp. Healthspring, Inc.* hhgregg, Inc.* Jarden Corp. Jefferies Group, Inc. Joy Global, Inc. Life Technologies Corp.* NIC, Inc. NxStage Medical, Inc.* Oil States International, Inc.* Onyx Pharmaceuticals, Inc.* Pacira Pharmaceuticals, Inc.* Polycom, Inc.* Prosperity Bancshares, Inc. Questcor Pharmaceuticals, Inc.* Rosetta Resources, Inc.* Rovi Corp.* Schweitzer-Mauduit International, Inc. Shutterfly, Inc.* Sirona Dental Systems, Inc.* Stericycle, Inc.* SXC Health Solutions Corp.* Sycamore Networks, Inc. Tenneco, Inc.* Thoratec Corp.* TiVo, Inc.* TreeHouse Foods, Inc.* Ultra Petroleum Corp.* Universal American Corp. Urban Outfitters, Inc.* VeriFone Systems, Inc.* VIVUS, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" Zeltiq Aesthetics, Inc.* Zions Bancorp. (Cost $140,581,480) Total Common Stocks (Cost $311,969,868) Warrants 0.0% Hong Kong Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012* (Cost $0) Securities Lending Collateral 1.4% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $6,016,750) Cash Equivalents 3.4% Central Cash Management Fund, 0.11% (d) (Cost $14,278,580) % of Net Assets Value ($) Total Investment Portfolio (Cost $332,265,198)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $332,606,355. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $100,357,843. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $130,301,967 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $29,944,124. (a) Listed on the NASDAQ Stock Market, Inc. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $5,221,092, which is 1.2% of net assets. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants Australia $
